DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MARCIA SUPRIA,
                              Appellant,

                                      v.

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND
  SOCIETY FSB, AS TRUSTEE FOR STANWICH MORTGAGE LOAN
   TRUST, SERIES 2012-13, MICHAEL A. HAYNES CHARITABLE
    REMAINDER TRUST IRA CORP., CALABRIA CONDOMINIUM
ASSOCIATION, INC., UNKNOWN TENANT #1, UNKNOWN TENANT #2,
                          Appellees.

                               No. 4D15-2688

                               [March 23, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE13027100.

   Catherine A. Riggins, Miami, for appellant.

   Thomas Wade Young and Joseph B. Towne of Lender Legal Services,
LLC, Orlando, for appellee Christiana Trust, A Division of Wilmington
Savings Fund Society FSB, As Trustee for Stanwich Mortgage Loan Trust,
Series 2012-13.

                      ON CONFESSION OF ERROR

PER CURIAM.

   Pursuant to Appellee’s Confession of Error, we reverse the trial court’s
May 6, 2015 Final Summary Judgment and remand for further
proceedings.

   Reversed and Remanded.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.